PER CURIAM.
This is an appeal from an order of the Criminal District Court of Jefferson County revoking probation and imposing a sentence of four years for felony theft by false pretext.
The state moves to dismiss this appeal because no sentence appears in the record.
In the absence of a sentence, this court is without jurisdiction to entertain this appeal.
The appeal is dismissed.
ON MOTION TO WITHDRAW MOTION TO REINSTATE
DAVIDSON, Judge.
The appeal in this case was dismissed for the want of a sentence.
The appellant filed a motion to reinstate the appeal. He now asks to withdraw his motion to reinstate, alleging that he was misinformed of the facts. Having filed the motion to reinstate, appellant is entitled to withdraw such motion.
The motion to withdraw the motion to reinstate the appeal is granted.